DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14 and 25-34) in the reply filed on 09/27/2021 is acknowledged.
Allowable Subject Matter
Claims 9-12, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: wherein at least one of the one or more processors is configured to scan each pixel line of each of the series of images from each camera to determine which pixels have an intensity value above a predetermined threshold value.
	Claims 10-12 are also objected to for depending from claim 9.

	Regarding claim 26, see treatment of claim 9.

	Claim 27 is also objected to for depending from claim 27.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the devices comprises 4 cameras.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 13, 14, 25, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Densham et al. (U.S. Pat. App. Pub. No. US 20140320667 A1; hereinafter "Densham"), in view of Ryan (U.S. Pat. App. Pub. No. US 20100167248 A1), and further in view of Jagn et al. (U.S. Pat. App. Pub. No. US 20020089544 A1; hereinafter "Jahn").

	Regarding claim 1, Densham teaches apparatus comprising
a display (Densham, ¶ [0081], display);
one or more processors (Densham, ¶ [0039], processor);
a hand piece comprising a light emitter and an inertial measurement unit (IMU), wherein the IMU is in communication with at least one of the one or more processors, and wherein the IMU is configured to generate IMU position and orientation data, wherein the IMU position and orientation data describes the position and orientation of the hand piece (Densham, ¶ [0082], tracking unit 104 called a wand (i.e., hand piece) with active or passive light sources (i.e., light emitters); Fig. 2, ¶ [0092], tracking unit 104 with an IMU communicating with processor 124; ¶¶ [0039] and [0058], tracking unit 104 measuring and providing IMU data (e.g. acceleration, angular orientation, true north heading, etc.));
at least two cameras in communication with at least one of the one or more processors, wherein each of the at least two cameras is configured to generate a series of images using light emitted by the light emitter (Densham, ¶ [0030], two or more cameras 100 are used to track the position of the light sources);
wherein the one or more processors are configured to:
receive the series of images from each of the at least two cameras (Densham, ¶ [0094], frame to frame identification),
2D images of the light source 126 are used to triangulate a 3D position (e.g. X, Y, Z coordinate) for the light source 126. Although two cameras are sufficient for determining the position, more than two cameras (e.g. three cameras) can provide more accurate data and can track an object from more angles. ¶ [0096], outputting X, Y, Z coordinate);
receive the IMU position and orientation data (Densham, ¶ [0096], receiving angular orientation and inertial acceleration data);
and further wherein the one or more processors are configured to combine the IMU position and orientation data and the three dimensional coordinate data (Densham, ¶ [0030], combines the position data and angular orientation data) 
For additional teachings of the prior art, Ryan teaches:
a display (Ryan, Fig. 1, ¶¶ [0026] and [0027], computer 24 with virtual reality headset); and
a hand piece (Ryan, ¶ [0021], instruments 28 and 30 with infrared points).
Densham does not expressly teach, but Ryan teaches: 
generate, based on two dimensional coordinate data derived from the series of images, three dimensional coordinate data identifying the position of the light emitter (Ryan, ¶ [0017], Cameras 12, 14, and 16 may capture video images of the same reference points in two dimensional coordinate systems. Computer 24 may correlate the positions of the reference points in the two dimensional coordinate systems to the positions of the reference points in the three dimensional coordinate system of space 4); and 
further wherein the one or more processors are configured to combine the IMU position and orientation data and the three dimensional coordinate data to generate simulation instructions, and to display, on the display, a three dimension virtual image of an object and animate movement of the object according to the simulation instructions (Ryan, ¶ [0028], as long as instruments 28 and 30 are in space 4, their positions and orientations may be tracked; ¶ [0028], rendering simulated instrument models 50 and 52 (i.e., 3D virtual image) and move them according to the current three dimensional data (i.e., simulation instructions); ¶ [0029], internal organs 46 and 48 in a simulated scene may remain relatively static until the virtual objects are manipulated by user 10 as user 10 performs a task)
Densham and Ryan (hereinafter "Densham-Ryan") are analogous because they are directed at object tracking. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide a medical procedure training simulator. Ryan, ¶ [0005].
For additional teachings of the prior art, Jahn also teaches generate simulation instructions (Jahn, Fig. 3, ¶ [0017], overlaying instructions).
Densham-Ryan and Jahn (hereinafter "Densham-Ryan-Jahn") are analogous because they are directed at mixed reality simulation. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to context-dependent information display. Jahn, ¶ [0001].

	Regarding claim 3, Densham-Ryan-Jahn teaches the apparatus of claim 1, wherein the cameras are infrared cameras and wherein the light emitter is an infrared LED (Densham, ¶ [0027], wherein the one or more infrared light sources are able to be detected by at least two camera; ¶ [0028], infrared LED).

	Regarding claim 4, Densham-Ryan-Jahn teaches the apparatus of claim 1, wherein the [device] comprises 4 cameras (Densham, ¶ [0034], more than two cameras).

	Regarding claim 5, Densham-Ryan-Jahn teaches the apparatus of claim 1, wherein the one or more processors are further configured to generate, for each image, two dimensional coordinate data identifying the position of the light emitter in the image (Densham, ¶ [0034], Using known optical tracking methods, the cameras' 2D images of the light source 126 are used to triangulate a 3D position (e.g. X, Y, Z coordinate) for the light source 126. Ryan, ¶ [0017], Cameras 12, 14, and 16 may capture video images of the same reference points in two dimensional coordinate systems. Computer 24 may correlate the positions of the reference points in the two dimensional coordinate systems to the positions of the reference points in the three dimensional coordinate system of space 4.).



	Regarding claim 7, Densham-Ryan-Jahn teaches the apparatus of claim 1, wherein the one or more processors are further configured to display, on the display, a three dimensional simulated second object corresponding to the second hand piece, and to animate movement of the second object according to movement of the second hand piece (see treatment of claim 1).

	Regarding claim 8, Densham-Ryan-Jahn teaches the apparatus of claim 1, wherein the hand piece is connected to the apparatus by a cable but is otherwise freely movable (Ryan, ¶ [0028], instrument models 50 and 52 (i.e., hand pieces). Note: regarding connected via a cable, MPEP § 2144 provides that “a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.”).

	Regarding claim 13, Densham-Ryan-Jahn teaches the apparatus of claim 1, wherein the three dimensional coordinate data and the IMU position and orientation data are combined in a dynamic loading library (Densham, Figs 5 and 6, ¶ [0075], real-time tracking module (i.e., dynamic loading library)).

	Regarding claim 14, Densham-Ryan-Jahn teaches the apparatus of claim 1, wherein the one or more processors use the three dimensional coordinate data to correct errors in the position data in the IMU position and orientation data (Densham, ¶ [0055], If the acceleration and headings are approximately the same, for example within some allowed error value, then the location of the given infrared LED is associated with the same object ID corresponding to the acceleration data from the tracking unit 104).

	Regarding claim 25, see treatment of claim 1.


	Regarding claim 28, see treatment of claim 14.
	
	Regarding claim 29, Densham-Ryan-Jahn teaches a machine readable storage medium comprising instructions which, when executed by a processor, cause the method of claim 25 to be performed (see treatment of claim 1).

	Regarding claim 30, Densham-Ryan-Jahn teaches a system for tracking movement of a hand piece, comprising
a simulation machine comprising a viewing screen (see treatment of claim 1),
a hand piece connected to the simulation machine by a cable (Ryan, ¶ [0028], instrument models 50 and 52 (i.e., hand pieces). Note: regarding connected via a cable, MPEP § 2144 provides that “a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.”);
wherein the simulation machine is configured to optically track movement of the hand piece (see treatment of claim 1), and
wherein the simulation machine is further configured to animate, on a viewing screen, an object in accordance with the tracked movement of the hand piece (see treatment of claim 1).

	Regarding claim 31, Densham-Ryan-Jahn teaches the system of claim 30, wherein the hand piece comprises an active infrared marker and wherein the simulation machine is configured to optically track the active infrared marker (see treatment of claim 1).

	Regarding claim 32, Densham-Ryan-Jahn teaches the system of claim 30, wherein the hand piece further comprises an inertial measurement unit (IMU), and wherein the simulation machine uses data from the IMU to simulate rotational movement of the hand piece (see treatment of claim 1).

	Regarding claim 33, Densham-Ryan-Jahn teaches the system of claim 30, wherein the simulation machine further comprises at least two cameras, wherein the at least two cameras are configured to optically track the active infrared marker of the hand piece (see treatment of claim 1).

Claims 2 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Densham-Ryan-Jahn, and further in view of Lammertse (U.S. Pat. App. No. US 8716973 B1).

Regarding claim 2, Densham-Ryan-Jahn teaches the apparatus of claim 1.
Densham-Ryan-Jahn does not expressly teach, but Lammertse teaches wherein the simulated image is a dentist's mouth mirror (Lammertse, col. 13, ll. 60-65, virtual dental mirror).
Densham-Ryan-Jahn and Lammertse (hereinafter "Densham-Ryan-Jahn-Lammertse") are analogous because they are directed at virtual environment training. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to allow user to view virtual tooth in the same way that a real world dental mirror would be used to view a patient’s teeth. Lammertse, col. 14, ll. 63-65.

	Regarding claim 34, Densham-Ryan-Jahn-Lammertse teaches a system for animating a dentist's mouth mirror in a dental simulation environment, comprising:
means for tracking the position and orientation of a hand piece comprising an inertial measurement unit (IMU), wherein the hand piece is movable by a user (see treatment of claim 1);
means for generating position and orientation data of the hand piece (see treatment of claim 1);
means for generating simulation instructions based on the position and orientation data of the hand piece (see treatment of claim 1; and
means for displaying an animating a dentist's mouth mirror according to the simulation instructions (see treatment of claim 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619